? by defendant from a judgment of the County Court, Nassau County, rendered October 23, 1975, convicting him of bail jumping in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. This case is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (subd 5). Defendant’s contention that he should have been permitted to answer questions concerning his state of mind when he left the jurisdiction while on trial, is without merit. Defendant’s intent is immaterial as to the crime of bail jumping and as to its affirmative defense (see Penal Law, §§ 215.57, 215.59; People v Harris, 54 AD2d 739). We have considered defendant’s other contentions and find them to be without merit. Martuscello, Acting P. J., Latham, Hawkins and O’Connor, JJ., concur.